Title: To John Adams from Benjamin Stoddert, 29 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 29. July 1799.

I do myself the honor to enclose a letter from Capt Perry, on the Havanna station—It appears from this letter—as well as letters from the Consul to the Secy of State, that our Vessels are freedy admitted into the Havanna, except when they go from British ports—and the behaviour of the Govr. to Perry was something more than polite.
I have the honor to be / with the highest respect / & esteem Sir Yr mo / Obed Sert

Ben Stoddert